           Case 1:21-cr-00135-VEC Document 40 Filed 08/26/21 Page 1 of 3

                                                                             USDC SONY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC#: _ _ _ _ _ __
                                                                             DATE FILED: 8/26/2021
 -------------------------------------------------------------------X
 UNITED STATES OF AMERICA,

                           -against-                                    21-CR-135 (VEC)

                                                                            ORDER
 ALBERTO ROMAN,
                                             Defendant.

 -------------------------------------------------------------------X
VALERIE CAPRON!, United States District Judge:

        WHEREAS on August 26, 2021 , the parties appeared before the Court for a detention

hearing;

        IT IS HEREBY ORDERED that, for the reasons stated on the record at the August 26,

2021 hearing, Mr. Roman be temporarily released pursuant to 18 U.S.C. § 3 l 42(i), subject to the

following conditions:

            •    Mr. Roman is to be released to the custody of the Federal Defenders of New

                 York.

            •    Immediately upon Mr. Roman's release, the Federal Defenders must transport Mr.

                 Roman to Bellevue Hospital , where he is to be admitted for emergency

                 psychiatric treatment.

            •    If Bellevue Hospital is unable or unwilling to admit Mr. Roman, the Federal

                 Defenders must attempt to gain Mr. Roman admission to Mount Sinai Beth Israel

                 hospital for emergency psychiatric treatment.

            •    If neither Bellevue nor Mount Sinai will admit Mr. Roman, the Federal Defenders

                 must return Mr. Roman to the custody of the U.S. Marshals and promptly notify

                 the Court, the Government, and Pretrial Services.
Case 1:21-cr-00135-VEC Document 40 Filed 08/26/21 Page 2 of 3




  •   To the extent Mr. Roman is admitted to a local hospital for emergency psychiatric

      treatment, the Federal Defenders must notify the Court by letter that Mr. Roman

      has been admitted and to which hospital he has been admitted. Within three days

      of his admission, the Federal Defenders must inform the Court whether Mr.

      Roman is continuing to receive methadone treatment in the hospital.

  •   During the period in which Mr. Roman hospitalized, the Federal Defenders, in

      coordination with Pretrial Services, must submit a weekly update to the Court.

  •   During the period in which Mr. Roman is hospitalized , the Federal Defenders, in

      conjunction with Pretrial Services, must continue its efforts to identify a

      residential substance use program or Mentally Ill Chemical Abuse (MICA)

      treatment program that would be appropriate for Mr. Roman.

  •   The Federal Defenders must coordinate with hospital staff to ensure that it will be

      notified once hospital medical personnel have determined that Mr. Roman will be

      released from the hospital.

  •   The Federal Defenders, in coordination with Pretrial Services, must coordinate

      Mr. Roman ' s transfer from the hospital to a residential treatment program, subject

      to the Court's approval , including any additional conditions that the Court may

      set.

  •   If the Federal Defenders and Pretrial Services are unable to identify a residential

      treatment program that will accept Mr. Roman even after his psychiatric

      stabilization, such that Mr. Roman is to be discharged from the hospital without a

      Court-approved residential treatment plan in place, upon his release from the

      hospital , Mr. Roman must surrender to the custody of the U .S. Marshals; the

      Court will promptly schedule a detention hearing to ascertain whether Mr. Roman


                                         2
         Case 1:21-cr-00135-VEC Document 40 Filed 08/26/21 Page 3 of 3




                can be released pursuant to a condition or combination of conditions that will

                reasonably assure his appearance at trial and the safety of the community.

            •   If at any point Mr. Roman leaves the hospital against medical advice or in

                contravention of any of the above conditions ofrelease, the Federal Defenders

                must promptly notify the Court, Pretrial Services, and the Government, at which

                point the Court will issue a warrant for Mr. Roman ' s arrest.

            •   Mr. Roman must sign a $50,000 personal recognizance bond as a condition of

                release.

        IT IS FURTHER ORDERED that the period between August 26, 2021, and November 1,

2021, is excluded under the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(l )(H) and (h)(7)(A),

because the Court finds that the ends of justice served by accommodating logistical difficulties

created by the COVID-19 pandemic outweigh the interests of the public and the Defendant in a

speedy trial.



                                                                                        -
SO ORDERED.
                                                            \J~                  G
Date: August 26, 2021                                            VALERIE C A ~
      New York, NY                                             United States District Judge




                                                   3
